Petitioner filed his application in this court praying a writ of mandamus to compel Leroy G. Cooper, judge of the superior court of Pottawatomie county, to dismiss a certain cause then pending against the defendant in said court, for the reason that the same had not been brought to trial within the time required by law.
It appearing to the court that since the filing of this application said cause has been dismissed by the county attorney, the question is moot. The application is therefore dismissed.
DAVENPORT, P. J., and EDWARDS, J., concur.